Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Drawing
1.	Drawing field on 12/06/2019 has been accepted by the examiner.
Citation of Relevant Prior Art 

2.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See MPEP 707.05.  Although the prior art discloses several unclaimed, some claimed limitation, for example:

	ROH (US 20140365848) describes a method for uplink (UL) wireless backhaul communication at a wireless backhaul remote unit in a radio access network (RAN), comprising: receiving a configuration for radio frames and a transmission schedule through a downlink (DL) physical-layer (PHY) broadcast channel, wherein each radio frame comprises a plurality of UL time slots and a plurality of DL time slots, and wherein the transmission schedule comprises a transmission allocation for the wireless backhaul remote unit; generating a UL data frame, wherein generating the UL data frame comprises: performing forward error correction (FEC) encoding on a data bit stream to generate a plurality of FEC codewords, wherein performing the FEC encoding comprises: performing Reed Solomon (RS) encoding on the data bit stream to generate a plurality of RS codewords; performing byte interleaving on the RS codewords; and performing 

	Mansour; Mohamed F (US 20150092879) describes a method includes receiving input blocks each having multiple bits to be transmitted. The method also includes applying a first encoding scheme to a first subset of the bits in the input blocks to generate first encoded bits and applying a second encoding scheme to a second subset of the bits in the input blocks to generate second encoded bits. The second encoding scheme has lower overhead than the first encoding scheme. The method further includes generating symbols using the first and second encoded bits. The first encoded bits include two or more first bits per symbol of each output block, and the second encoded bits include one or more second bits per symbol of each output block. An apparatus includes a first encoder configured to apply a first encoding scheme to a first subset of bits from multiple input blocks to generate first encoded bits. The apparatus also includes a second encoder configured to apply a second encoding scheme to a second subset of the bits in the input blocks to generate second encoded bits, where the second encoding scheme has lower overhead than the first encoding scheme. The apparatus further includes a modulator configured to map the first and second encoded bits to symbols for transmission. The first encoded bits include 
	
	Ionita (US 20150091742) describes a method also includes applying a first binary alphabet polar code to a first subset of the multiple bits to generate first encoded bits. The first encoded bits are associated with a first bit level of a multilevel coding scheme. The method further includes generating one or more symbols using the first encoded bits and bits associated with a second bit level of the multilevel coding scheme. The first binary alphabet polar code is associated with a first coding rate. In addition, the method could include applying a second binary alphabet polar code to a second subset of the multiple bits to generate second encoded bits. The second encoded bits are associated with the second bit level. The second binary alphabet polar code is associated with a second coding rate such that the bit levels have substantially equal error rates.

	Ionita (US 20150092886) describes a method comprising: simulating transmission of multiple symbols representing multiple bits over at least one communication channel, the multiple symbols associated with a polar code; identifying error rates of equivalent bit channels associated with the simulated transmission of the symbols; and selecting a specified number of the bits as frozen bits in the polar code using the identified error rates. Wherein simulating the transmission of the symbols comprises: generating at least one input vector, each input vector comprising multiple uncoded bits; simulating polar encoding of 

	Mansour (US 20160182092) describes a transmitter provides forward error correction. The transmitter comprises a CRC parity bit generator that appends CRC bits to incoming data, a RS coder that creates RS blocks from the incoming data and CRC bits, an interleaver that interleaves symbols in the RS blocks to create turbo coder input blocks, and a turbo encoder that uses the turbo coder input blocks to create a signal to be sent to a receiver. The transmitter circuit may comprise a Digital Signal Processor (DSP) that provides hardware for the turbo encoder and CRC parity bit generator. Software instructions running on the DSP may provide the RS coder and the interleaver. The size of the RS blocks may be selected to match the input block size of the turbo coder so that an integer number of RS blocks are interleaved to create the turbo coder input blocks. The interleaver may sequential fill the turbo input blocks with symbols from successive RS blocks. The CRC parity bit generator and the turbo encoder may operate using parameters defined in the LTE standard.

	JOKHAKAR JIGNESH (Unscented Kalman filters for polarization state
tracking and phase noise mitigation, 15 pages, Sept. 2016) describes Simultaneous polarization and phase noise tracking and compensation is 
algorithms to reduce computational complexity.

EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Brian D. Graham Reg. No. 67,387 on March 19, 2021.
The application has been amended as follows: 


	Cancel claims 15-20


Allowable Subject Matter
4.	Claims 1-14 are allowed.
Reasons for Allowance
5.	The following is an examiner's statement of reasons for allowance:


Regarding claim 1:
The primary reason for the allowance of claim 1 is the inclusion of  a phase noise estimation system for estimating phase noise in a received signal, the system comprising: a state transition module operable to generate a first forward estimate of phase noise present in the received signal at a time t based on a second forward estimate of phase noise present in the received signal at a prior time t-1, and a measurement module operable to update the first forward estimate of the phase noise based on a value of the received symbol and the hard decision generated by the hard decision decoder.  It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been found, taught or suggested by the prior art of record which makes this claim allowable over the prior art.

Claims 2-14 are allowed due to their dependency on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact information

6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tung S. Lau whose telephone number is 571-272-2274, email is Tungs.Lau@uspto.gov.  The examiner can normally be reached on M-F 8-5:30 EDT. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor John Breene, can be reached on 571-272-4107. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/TUNG S LAU/           Primary Examiner, Art Unit 2862
Technology Center 2800 
March 19, 2021